                                                                                               OIV
                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA                     2C<'3 JLl ?.1 i,M j|: eg
                                  STATESBORO DIVISION
                                                                          iLERK
                                                                               so.oisTBF^
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                         Criminal Action No:6:I9CR06


TIMOTHY HAWKINS,

       Defendant.




                                          ORDER


       This matter is before the Court on the Motion for Leave of Absence by W. Scott Brannen,

counsel for Defendant, for the dates of July 17, 2019 through July 26, 2019; October 2, 2019

through October 4, 2019; December 26, 2019 through January 5, 2019. (Doc. 33.) After careful

consideration said Motion is GRANTED.



       SO ORDERED,this^^av ofJuly, 2019.


                                                     'uOTQTnPHPP I RAY
                                                     HRISTOPHER L. DAV                  T
                                                    MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF GEORGIA
